COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
                                                                No. 08-14-00001-CV
 In the Matter of                               §
                                                                   Appeal from the
 C.J.B.,                                        §
                                                                    County Court
 A Juvenile.                                    §
                                                               of Crane County, Texas
                                                §
                                                                      (TC# 363)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s disposition order dated January 24, 2013. We therefore vacate the disposition order

and remand the cause for a new disposition hearing, in accordance with this Court’s opinion. It

appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no

other order with respect thereto. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 29TH DAY OF APRIL, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.